NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 30, 2011*
                                Decided December 12, 2011

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11‐2086

MAURICE WILSON,                                     Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

       v.                                           No. 10‐648‐GPM

LEE RYKER, et al.,                                  G. Patrick Murphy,
      Defendants‐Appellees.                         Judge.

                                          ORDER

       Illinois prisoner Maurice Wilson appeals the district court’s dismissal of his
complaint under 42 U.S.C. § 1983, alleging that prison officials violated the Eighth
Amendment by failing to protect him from attacks he expects to suffer at the hands of other
prisoners. We affirm.




       *
        Appellees were never served with process in the district court, and have not filed
briefs or otherwise participated in this appeal. After examining the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is submitted
on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2).
No. 11‐2086                                                                               Page 2

         Wilson, an inmate at the Lawrence Correctional Center, brought this
failure‐to‐protect suit out of concern that his pleas for protection have gone unheeded and
that he “should not have to wait until he is victimized to seek adjudication of his 8th
Amendment Claim.” He sued the prison’s warden, several assistant wardens, and a
correctional officer, as well as a regional manager for the Illinois Department of Corrections,
for failing to protect him from a risk of violence he regularly encounters and expects to
continue to encounter. He alleged that the defendants assigned him to cells with prisoners
of different races and gang affiliations despite knowing that these assignments pose an
excessive risk to his safety. Wilson also alleged generally that the defendants refuse his
requests to be moved to either a new cell or protective custody, and that the defendants do
not require security officers to conduct “rounds” or to respond to “panic button” calls. 

        The district court screened Wilson’s complaint under 28 U.S.C. § 1915A(b)(1) and
dismissed it for failure to state a claim. The court construed the complaint as alleging a right
to be celled with prisoners of the same race or gang affiliation, and concluded that Wilson
failed to state a claim because inmates have no constitutionally‐recognized interest in
choosing their cellmate.

        Wilson appeals, arguing that he adequately stated a failure‐to‐protect claim. He
asserts that he sufficiently alleged that the defendants were aware of the risks he faces, and
maintains that the prison’s dangerous environment forces him to either physically defend
himself in a “human cockfight”—and suffer the consequential penal sanctions for
fighting—or refuse to fight and be victimized and abused, while correctional staff looks on
in amusement.

         The pleading standard set forth in Federal Rule of Civil Procedure 8 “does not
require ‘detailed factual allegations,’ but it demands more than an unadorned,
the‐defendant‐unlawfully‐harmed‐me accusation.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To state a
failure‐to‐protect claim, Wilson must allege facts from which a court could conclude that he
faces a substantial risk of serious harm, and that the defendants knew of and disregarded
that risk. Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Santiago v. Walls, 599 F.3d 749, 756
(7th Cir. 2010). However, a generalized risk of violence is not enough, for prisons are
inherently dangerous places. Brown v. Budz, 398 F.3d 904, 909, 913 (7th Cir. 2005); Riccardo v.
Rausch, 375 F.3d 521, 525 (7th Cir. 2004). Instead, Wilson must allege a tangible threat to his
safety or well‐being. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008); Billman v.
Indiana Dep’t of Corrections, 56 F.3d 785, 788 (7th Cir. 1995) (noting distinction between actual
and feared exposure). Such a threat must reflect that he is subject to a substantial risk of
future harm. Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001); Henderson v. Sheahan, 196
F.3d 839, 846–847 (7th Cir. 1999). A substantial risk of serious harm is one in which the risk
No. 11‐2086                                                                                Page 3

is “so great” that it is “almost certain to materialize if nothing is done.” Brown, 398 F.3d at
911. “[T]he conditions presenting the risk must be ‘sure or very likely to cause . . . needless
suffering,’ and give rise to ‘sufficiently imminent dangers.’” Baze v. Rees, 553 U.S. 35, 50
(2008) (Roberts, C.J., plurality opinion) (quoting Helling v. McKinney, 509 U.S. 25, 33, 34–35
(1993)).

        Wilson’s allegations do not suggest that he was “almost certain” or “very likely” to
suffer serious harm. He alleged generally that the prison’s policy of “inter‐racial celly,
opposition gang‐member celly does place my life . . . in danger” and that the security staff’s
failure to make rounds or respond to panic‐button calls “leav[es] me to defend myself from
attack while housed behind these steel doors with someone I do not get along with.” But
these broad charges fail to identify any tangible or imminent risk of harm. A claim of being
celled with inmates of different races or gang affiliations without more—such as the
existence of a threat or history of violence—is too general and uncertain to state a plausible
failure‐to‐protect claim. See Santiago, 599 F.3d at 758 (assaulted prisoner stated
failure‐to‐protect claim against warden by alleging that warden knew or should have
known that his cellmate had history of assaulting cellmates); Brown, 398 F.3d at 913
(assaulted white prisoner stated failure‐to‐protect claim by alleging that prison officials
allowed unsupervised access to facility’s dayroom to black resident with known propensity
to attack whites).

        We make one final observation. The district court’s order inappropriately referred to
an evidentiary burden when it stated that it would not substitute its judgment for that of
prison officials “in the absence of substantial evidence in the record” showing that the
officials exaggerated their response to security considerations. However, “[i]n federal court
under Rule 8, the rules are simple: Notice is what counts. Not facts; not elements of ‘causes
of action’; not legal theories.” Hefferman v. Bass, 467 F.3d 596, 600 (7th Cir. 2006). Despite the
district court’s misstatement, the complaint must be dismissed for failure to state a claim.

                                                                                    AFFIRMED.